Exhibit 10.1

 

Published CUSIP Number:    29279JAA9

TERM LOAN CREDIT AGREEMENT

Dated as of October 17, 2019

among

ENERGY TRANSFER OPERATING, L.P.,

as the Borrower,

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent,

and

the Lenders referred to herein,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION AND BANK OF AMERICA, N.A.,

as Co-Syndication Agents,

CITIBANK, N.A., JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, MUFG

BANK, LTD., MIZUHO BANK, LTD. PNC BANK, NATIONAL ASSOCIATION AND

ROYAL BANK OF CANADA, NEW YORK BRANCH

as Co-Documentation Agents,

and

TD SECURITIES (USA) LLC, BofA SECURITIES, INC.,

AND WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Bookrunners

$2,000,000,000 Term Loan Credit Facility

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     26  

1.03

 

Accounting Terms

     26  

1.04

 

Rounding

     27  

1.05

 

Times of Day

     27  

1.06

 

Rates

     27  

1.07

 

Divisions

     27  

ARTICLE II THE LOANS

     27  

2.01

 

Commitment to Lend

     27  

2.02

 

Request for Loans

     28  

2.03

 

Continuations and Conversions of Loans

     28  

2.04

 

Use of Proceeds

     29  

2.05

 

Prepayments and Repayments of Loans

     30  

2.06

 

Interest Rates and Fees

     30  

2.07

 

Evidence of Debt

     31  

2.08

 

Payments Generally; Administrative Agent’s Clawback

     31  

2.09

 

Sharing of Payments by Lenders

     33  

2.10

 

Termination of Commitments

     33  

2.11

 

Defaulting Lenders

     33  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     34  

3.01

 

Taxes

     34  

3.02

 

Illegality

     37  

3.03

 

Inability to Determine Rates

     38  

3.04

 

Replacement Rate

     39  

3.05

 

Increased Costs; Reserves on Eurodollar Loans

     39  

3.06

 

Compensation for Losses

     41  

3.07

 

Mitigation Obligations; Replacement of Lenders

     41  

3.08

 

Survival

     42  

ARTICLE IV CONDITIONS PRECEDENT

     42  

4.01

 

Conditions to Loans

     42  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     44  

5.01

 

No Default

     44  

5.02

 

Organization and Good Standing

     44  

5.03

 

Authorization

     44  

5.04

 

No Conflicts or Consents

     44  

5.05

 

Enforceable Obligations

     45  

5.06

 

Initial Financial Statements; No Material Adverse Effect

     45  

5.07

 

Taxes

     45  

5.08

 

Full Disclosure

     45  

5.09

 

Litigation

     46  

5.10

 

ERISA

     46  

5.11

 

Compliance with Laws

     46  

5.12

 

Environmental Compliance

     46  

5.13

 

Margin Regulations; Investment Company Act

     47  

5.14

 

OFAC; Sanctions

     47  

5.15

 

EEA Financial Institutions

     47  



--------------------------------------------------------------------------------

ARTICLE VI AFFIRMATIVE COVENANTS

     48  

6.01

 

Books, Financial Statements and Reports

     48  

6.02

 

Other Information and Inspections

     49  

6.03

 

Notice of Material Events

     50  

6.04

 

Maintenance of Properties

     51  

6.05

 

Maintenance of Existence and Qualifications

     51  

6.06

 

Payment of Obligations

     51  

6.07

 

Insurance

     51  

6.08

 

Compliance with Law

     51  

6.09

 

Subsidiaries and Unrestricted Subsidiaries

     52  

6.10

 

Sanctions; Anti-Corruption Laws

     52  

ARTICLE VII NEGATIVE COVENANTS

     53  

7.01

 

Indebtedness

     53  

7.02

 

Limitation on Liens

     54  

7.03

 

Fundamental Changes

     56  

7.04

 

Distributions

     56  

7.05

 

Investments

     56  

7.06

 

Change in Nature of Businesses

     56  

7.07

 

Transactions with Affiliates

     56  

7.08

 

Burdensome Agreements

     57  

7.09

 

Leverage Ratio

     57  

7.10

 

Use of Proceeds

     57  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     58  

8.01

 

Events of Default

     58  

8.02

 

Remedies Upon Event of Default

     60  

8.03

 

Application of Funds

     60  

ARTICLE IX ADMINISTRATIVE AGENT

     61  

9.01

 

Appointment and Authority

     61  

9.02

 

Rights as a Lender

     61  

9.03

 

Exculpatory Provisions

     61  

9.04

 

Reliance by Administrative Agent

     62  

9.05

 

Delegation of Duties

     62  

9.06

 

Resignation of Administrative Agent

     62  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     63  

9.08

 

No Other Duties, Etc.

     63  

9.09

 

Administrative Agent May File Proofs of Claim

     63  

9.10

 

Certain ERISA Matters

     64  

ARTICLE X MISCELLANEOUS

     65  

10.01

 

Amendments, Etc.

     65  

10.02

 

Notices; Effectiveness; Electronic Communication

     67  

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     69  

10.04

 

Expenses; Indemnity; Damage Waiver

     69  

10.05

 

Payments Set Aside

     71  

10.06

 

Successors and Assigns

     72  

10.07

 

Treatment of Certain Information; Confidentiality

     76  

10.08

 

Right of Setoff

     77  

 

ii



--------------------------------------------------------------------------------

10.09

 

Interest Rate Limitation

     77  

10.10

 

Counterparts; Integration; Effectiveness

     77  

10.11

 

Survival of Representations and Warranties

     78  

10.12

 

Severability

     78  

10.13

 

Replacement of Lenders

     78  

10.14

 

Governing Law; Jurisdiction; Etc.

     79  

10.15

 

Waiver of Jury Trial

     80  

10.16

 

No Advisory or Fiduciary Responsibility

     80  

10.17

 

Electronic Execution of Assignments

     81  

10.18

 

PATRIOT Act Notice

     81  

10.19

 

Time of the Essence

     81  

10.20

 

No Recourse

     81  

10.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     81  

10.22

 

Release of SXL as Guarantor

     82  

SIGNATURES

     S-1  

 

Schedules:

Schedule 1 – Commitments and Applicable Percentages

Schedule 2 – Projected Consolidated EBITDA attributable to Certain Material
Projects

Schedule 3 – Disclosure Schedule

Schedule 5.12 – Environmental Matters

Schedule 7.01 – Indebtedness

Schedule 7.07 – Transactions with Affiliates

Schedule 7.08 – Burdensome Agreements

Schedule 10.02 – Notices

Exhibits:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Compliance Certificate

Exhibit C – Form of Loan Notice

Exhibit D – Form of Note

Exhibit E-1 – Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit E-2 – Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit E-3 – Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit E-4 – Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

Exhibit F – Form of Solvency Certificate

 

 

iii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of October 17,
2019, among ENERGY TRANSFER OPERATING, L.P., a Delaware limited partnership, as
borrower (the “Borrower”), the lenders who are party to this Agreement and the
lenders who may become a party to this Agreement pursuant to the terms hereof,
as Lenders, and TORONTO DOMINION (TEXAS) LLC, a Delaware limited liability
company, as Administrative Agent for the Lenders.

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“364-Day Credit Agreement” means that certain 364-Day Credit Agreement, dated as
of December 1, 2017, by and among the Borrower, Wells Fargo Bank, National
Association, as administrative agent for the financial institutions party
thereto from time to time as lenders thereunder and the other lenders and agents
party thereto from time to time.

“364-Day Credit Agreement Loan Documents” means the “Loan Documents”, as defined
in the 364-Day Credit Agreement.

“364-Day Credit Agreement Obligations” means the “Obligations”, as defined in
the 364-Day Credit Agreement.

“Administrative Agent” means Toronto Dominion (Texas) LLC, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $2,000,000,000, subject to adjustment as
set forth in this Agreement.



--------------------------------------------------------------------------------

“Agreement” means this Term Loan Credit Agreement, as amended or supplemented
from time to time in accordance with the terms hereof.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 2.10 or
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Assumption or commitment increase agreement pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, on any day, with respect to any Base Rate Loan or
Eurodollar Loan hereunder, respectively, the percent per annum set forth below
under the caption “Base Rate Margin,” or “Eurodollar Margin,” respectively,
based upon (a) the period of time elapsed since the Closing Date and (b) the
Level corresponding to the Ratings by the Rating Agencies applicable on such
date:

 

Level

  

Debt Rating

(Moody’s/S&P/Fitch)

   Base Rate
Margin
Months 1-24
after the Closing
Date     Base Rate
Margin
Months 25-36
after the Closing
Date     Eurodollar
Margin
Months 1-24
after the Closing
Date     Eurodollar
Margin
Months 25-36
after the Closing
Date   I    > Baa1/BBB+/ BBB+      0.000 %      0.000 %      0.625 %      1.000
%  II    Baa2/BBB/BBB      0.000 %      0.125 %      0.750 %      1.125 %  III
   Baa3/BBB-/BBB-      0.000 %      0.375 %      1.000 %      1.375 %  IV   
Ba1/BB+/BB+      0.250 %      0.625 %      1.250 %      1.625 %  V    <
Ba2/BB/BB      0.500 %      0.875 %      1.500 %      1.875 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) if only one Rating is determined, the Level
corresponding to that Rating shall apply; (b) if there are only two Ratings,
then (i) if there is a one Level difference between the two Ratings, then the
Level corresponding to the higher Rating shall be used, and (ii) if there is a
greater than one Level difference between the Ratings, then the Level that is
one Level below the higher Rating will be used; (c) if there are three Ratings,
then (i) if all three are at different Levels, the middle Level shall apply and
(ii) if two Ratings correspond to the same Level and the third is different, the
Level corresponding to the two same Levels shall apply; (d) if the Ratings
established or deemed to have been established by the Rating Agencies shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency and (e) if no Rating is determined,
Level V shall apply. Changes in the Applicable Rate will occur automatically
without prior notice as changes in the applicable Ratings occur, and each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Location” means (a) a storage terminal or facility located in the
United States or Canada owned by the Borrower or a Subsidiary; or (b) other
storage location located in the United States or Canada identified by the
Borrower by notice to the Administrative Agent for which, if requested by the
Administrative Agent, the Borrower has used commercially reasonable efforts to
cause the owner, operator or landlord thereof to execute and deliver, a waiver
of lien, subordination agreement or similar agreement in form and substance
reasonably acceptable to the Administrative Agent with respect to any
inventories of Petroleum Products stored at such terminal or facility.

“Arrangers” means each of TD Securities (USA) LLC, BofA Securities, Inc., and
Wells Fargo Securities, LLC, in its capacity as joint lead arranger and joint
bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Bankruptcy Event” means, with respect to any Person, when such Person has, or
has a direct or indirect parent company that has, (a) become the subject of a
proceeding under any Debtor Relief Law, or (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Bankruptcy Event shall not result solely by virtue of the ownership or
acquisition of any equity interest in that Person or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Person.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus 1⁄2 of 1%, and (c) the Eurodollar Rate plus 1.00%.
Any change in the Base Rate due to a change in the Prime Rate or the Federal
Funds Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Rate, respectively.
Notwithstanding the foregoing, if the Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” means Energy Transfer Operating, L.P., a Delaware limited
partnership.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Type made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank Eurodollar market.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP; provided that any lease that was treated as
an operating lease under GAAP at the time it was entered into that later becomes
a capital lease as a result of a change in GAAP during the life of such lease,
including any renewals, shall be treated as an operating lease for all purposes
under this Agreement.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by either Rating Agency;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means, the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than a Permitted Investor, shall be the legal or beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the Voting
Stock of the GP Owner; (b) more than 50% of the Voting Stock of the General
Partner is no longer owned, directly or indirectly, by the GP Owner, or
(c) unless the General Partner no longer has a board of directors, occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the General Partner by Persons who were not (i) nominated, approved or appointed
by the board of directors of the General Partner, (ii) appointed by directors so
nominated, approved or appointed or (iii) approved by the board of directors of
the General Partner as a director candidate prior to their election. As used
herein “Permitted Investors” means (A) any of Ray C. Davis, Kelcy L. Warren, the
heirs at law of such individuals, entities or trusts owned by or established for
the benefit of such individuals or their respective heirs at law (such as
entities or trusts established for estate planning purposes) or (B) any Person
of which any of the Persons referred to in clause (A) beneficially owns (as
defined in Rules 13d-3 under the Exchange Act) more than 50% of the Voting
Stock.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower on the Closing Date pursuant to Section 2.01 in an aggregate principal
amount not to exceed the Commitment amount set forth opposite such Lender’s name
on Schedule 1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Conflicts Committee” has the meaning ascribed thereto in the Fifth Amended and
Restated Agreement of Limited Partnership of the Borrower dated as of
October 19, 2018 as amended by Amendment No. 1 to Fifth Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of October 19, 2018.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries. Notwithstanding the foregoing, when used in reference to the
Borrower and its subsidiaries, “Consolidated” shall

 

6



--------------------------------------------------------------------------------

exclude the effect on the consolidated financial statements, financial
condition, results of operations, cash flows, assets, liabilities, etc. of the
Borrower and its subsidiaries of all Unrestricted Subsidiaries, determined as if
neither the Borrower nor any of its subsidiaries held any Equity Interest in
Unrestricted Subsidiaries.

“Consolidated EBITDA” means, for any period (without duplication), Consolidated
Net Income for such period, plus (a) each of the following to the extent
deducted in determining such Consolidated Net Income (i) all Consolidated
Interest Expense, (ii) all income taxes (including any franchise taxes to the
extent based upon net income) of the Borrower and its Subsidiaries for such
period, (iii) all depreciation and amortization (including amortization of
intangible assets) of the Borrower and its Subsidiaries for such period,
(iv) any other non-cash charges or losses of the Borrower and its Subsidiaries
for such period (including any non-cash losses resulting from the impairment of
long-lived assets, goodwill or intangible assets) and (v) all transaction fees
and expenses for acquisitions, investments, dispositions and equity or debt
offerings, minus (b) each of the following (i) all non-cash items of income or
gain of the Borrower and its Subsidiaries which were included in determining
such Consolidated Net Income for such period, and (ii) any cash payments made
during such period in respect of items described in clause (a)(iv) above
subsequent to the Fiscal Quarter in which the relevant non-cash charges or
losses were reflected as a charge in determining Consolidated Net Income.
Consolidated EBITDA shall be subject to the adjustments set forth in the
following clauses (1) and (2) for all purposes under this Agreement:

(1) If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into another Person (other than a Subsidiary), or
shall have made any disposition of Equity Interests or an acquisition of Equity
Interests, at the Borrower’s option, Consolidated EBITDA shall be calculated
giving pro forma effect thereto as if the disposition, acquisition,
consolidation or merger had occurred on the first day of such period. Such pro
forma effect shall be determined (A) in good faith by the chief financial
officer, principal accounting officer or treasurer of the Borrower and
(B) giving effect to any anticipated or proposed cost savings related to such
disposition, acquisition, consolidation or merger, to the extent approved by
Administrative Agent, such approval not to be unreasonably withheld or delayed.
The parties hereto acknowledge and agree that the Borrower shall be entitled to
continue to include any pro forma adjustments of the type described in this
clause (1) previously reflected in the last Compliance Certificate (as defined
in the applicable Existing Credit Agreement) delivered in respect of each of the
Existing Credit Agreements so long as such adjustment still affects any
applicable period hereunder.

(2) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments in respect of any Material Project of the
Borrower and its Subsidiaries applicable to such period.

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Subsidiaries prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Indebtedness due within
one year but which was classified as “long-term indebtedness” at the

 

7



--------------------------------------------------------------------------------

creation thereof, plus (b) Indebtedness for borrowed money of the Borrower and
its Subsidiaries outstanding under a revolving credit or similar agreement
(including, without limitation, the 364-Day Credit Agreement and the Five-Year
Credit Agreement), notwithstanding the fact that any such borrowing is made
within one year of the expiration of such agreement, plus (c) Capital Lease
Obligations of the Borrower and its Subsidiaries, plus (d) all Indebtedness in
respect of any Guarantee by the Borrower or any of its Subsidiaries of any of
the foregoing types of Indebtedness of any Person other than the Borrower or any
of its Subsidiaries, but in any event excluding (i) Performance Guaranties and
(ii) obligations of the Borrower or any Subsidiaries under Hybrid Securities
minus (e) the aggregate amount of unrestricted cash and Cash Equivalents owned
by the Borrower and its Subsidiaries, as reflected on a balance sheet prepared
as of such date on a consolidated basis in accordance with GAAP minus (f) cash
and Cash Equivalents restricted in favor of the Administrative Agent; provided,
however, that Consolidated Funded Indebtedness (A) shall not include, at the
Borrower’s option, Excluded Inventory Indebtedness and (B) shall include only
those liabilities under the Contingent Residual Support Agreements that would be
required under the loss contingency recognition principles in FASB ASC 450-20-25
to be reflected on the Consolidated balance sheet of the Borrower on the date of
determination.

“Consolidated Interest Expense” means, for any period, (a) all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period, after giving effect to all interest
rate Hedging Contracts, and (b) all realized gains or losses in respect of
interest rate Hedging Contracts.

“Consolidated Net Income” means, for any period (without duplication), the
Borrower’s and its Subsidiaries’ gross revenues for such period, minus the
Borrower’s and its Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis. Consolidated Net Income shall be adjusted to exclude the
effect of (a) any gain or loss from the sale of assets other than in the
ordinary course of business, (b) any extraordinary gains or losses, or (c) any
non-cash gains or losses resulting from mark to market activity as a result of
FASB ASC 815, (d) net income of any Subsidiary to the extent, but only to the
extent, that the declaration or payment of cash Distributions by such Subsidiary
of such net income is not, as of the date of determination, permitted by the
operation of the terms of its charter or any Contractual Obligation, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary, and (e) income or losses attributable to Unrestricted Subsidiaries,
unconsolidated joint ventures, any Person accounted for by the equity method of
accounting, or any other Person that is not a Subsidiary, provided that
Consolidated Net Income shall include any cash distributions received by the
Borrower or its Subsidiaries from Unrestricted Subsidiaries, unconsolidated
joint ventures, any Person accounted for by the equity method of accounting, or
any other Person that is not a Subsidiary, in each case during such period
(adjusted as provided in the following clauses (1) and (2) of this definition).
The amount of Consolidated Net Income attributable to cash distributions with
respect to any Person referred to in clause (e) (including in respect of any
newly-acquired Equity Interests owned by the Borrower or any Subsidiary in
respect of any Person that is an Unrestricted Subsidiary, an unconsolidated
joint venture, any Person accounted for by the equity method of accounting, or
any other Person that is not a Subsidiary) shall be subject to the adjustments
set forth in the following clauses (1) and (2) for all purposes under this
Agreement:

 

8



--------------------------------------------------------------------------------

(1) If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated Net Income is determined, such Person shall have made any
disposition or acquisition of assets, shall have consolidated or merged with or
into another Person (other than a Subsidiary), or shall have made any
disposition or an acquisition of Equity Interests, Consolidated Net Income shall
be calculated giving pro forma effect to the cash distributions that would have
been made to the Borrower or its Subsidiaries as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period. Such pro forma effect shall be determined (A) in good faith by the chief
financial officer, principal accounting officer or treasurer of the Borrower and
(B) giving effect to any anticipated or proposed cost savings related to such
disposition, acquisition, consolidation or merger, to the extent approved by
Administrative Agent, such approval not to be unreasonably withheld or delayed;
and

(2) Consolidated Net Income shall be increased by the amount of any projected
cash distributions from such Person attributable to any applicable Material
Project EBITDA Adjustments in respect of any Material Project of such Person
applicable to such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the Consolidated balance sheet of the Borrower and its Subsidiaries for the
most recently completed Fiscal Quarter, prepared in accordance with GAAP.

“Contingent Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Contingent Residual Support Agreements” means any agreement entered into by the
Borrower or any of its subsidiaries (the “Contingent Obligor”), in which the
Contingent Obligor agrees to provide contingent residual support with respect to
obligations (the “Original Obligation”) of another Person (the “Original
Obligor”); provided that, the Contingent Obligor is required to make a payment
pursuant to such agreement only to the extent that the obligee on the Original
Obligation cannot obtain repayment of the Original Obligation from the Original
Obligor after exhausting all other remedies and recourse available to such
obligee.

“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.03 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

 

9



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.03 or Article III of one Type of Loan into another Type of Loan.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), two percent (2%) per annum plus
the interest rate (including the Applicable Rate) then in effect for such Loan,
or (b) for each Base Rate Loan, two percent (2%) per annum plus the Applicable
Rate for Base Rate Loans plus the Base Rate then in effect; provided, however,
the Default Rate shall never exceed the Maximum Rate.

“Default Rate Period” means (i) any period during which any Event of Default
specified in Section 8.01(a), (b) or (i) is continuing and (ii) upon the request
of the Majority Lenders, any period during which any other Event of Default is
continuing.

“Defaulting Lender” means any Lender that has become the subject of (a) a
Bankruptcy Event or (b) a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower and each Lender.

“Disclosure Schedule” means Schedule 3 hereto.

“Distribution” means, as to any Person, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

“Dollar” and “$” mean lawful money of the United States.

 

10



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means the Borrower and its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

11



--------------------------------------------------------------------------------

“ERISA Plan” means any employee pension benefit plan subject to Section 302 or
Title IV of ERISA or Section 412 of the Code maintained by any ERISA Affiliate
with respect to which any of the Borrower or any Subsidiary has a fixed or
contingent liability.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Eurodollar Rate.

“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.04:

(a) for any Interest Period with respect to any Eurodollar Loan, (1) the rate
per annum appearing on the applicable Reuters screen page (or any successor
page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period for a maturity comparable to such Interest
Period; and (2) if the rate specified in clause (1) of this definition does not
so appear on the applicable Reuters screen page (or any successor page), the
average of the interest rates per annum at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London offices of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
(a) the rate per annum appearing on the applicable Reuters screen page (or any
successor page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, on such date for a term of one month
commencing on that day; and (b) if the rate specified in clause (a) of this
definition does not so appear on the applicable Reuters screen page (or any
successor page), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a maturity equal to one month are offered by the
principal London offices of the Administrative Agent in immediately available
funds in the London interbank market at the date and time of determination;

provided that, in either case, in no event and at no time shall the Eurodollar
Rate be less than 0.00%.

Unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.04, in the event that a Replacement Rate with respect
to the Eurodollar Rate is implemented, then all references herein to the
Eurodollar Rate shall be deemed references to such Replacement Rate.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

“Excluded Inventory Indebtedness” means Indebtedness of the Borrower and its
Subsidiaries (whether under this Agreement or other Indebtedness permitted to be
incurred under the terms of this Agreement) incurred to finance the purchase or
holding by one or more of the Borrower or any Subsidiary of inventories of
Petroleum Products held in storage at an Approved Location for sale and delivery
in the ordinary course of business, that is designated by the Borrower as
Excluded Inventory Indebtedness, subject to the following conditions: (i) the
Borrower will designate the amount of Indebtedness that is Excluded Inventory
Indebtedness in connection with each determination of Consolidated Funded
Indebtedness, (ii) the aggregate amount of Excluded Inventory Indebtedness on
any day shall not exceed the value of inventory then owned by the Borrower or
any Subsidiary on such day which is held in storage at an Approved Location for
sale and delivery in the ordinary course of business and with respect to which
the price has been hedged to substantially eliminate price risk in compliance
with the Risk Management Policy, the value of such inventory determined based on
the price as so hedged and any margin calls relating to such hedges, and
(iii) the aggregate amount of Excluded Inventory Indebtedness on any day shall
not exceed $1,000,000,000.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits and similar Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to Laws in effect on the date on which (i) such Lender becomes a party
hereto (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(f) and (d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreements” means collectively, the 364-Day Credit Agreement
and the Five-Year Credit Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

13



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent. Notwithstanding anything to the contrary, if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letters” means, collectively, (a) the letter agreement, dated September 26,
2019, among the Borrower, the Administrative Agent and TD Securities (USA) LLC,
(b) the letter agreement, dated September 26, 2019, among the Borrower, Bank of
America, N.A. and BofA Securities, Inc. and (c) the letter agreement, dated
September 26, 2019, among the Borrower, Wells Fargo Bank, National Association
and Wells Fargo Securities, LLC.

“Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last day
of March, June, September or December.

“Fiscal Year” means a fiscal year of the Borrower ending on December 31.

“Fitch” means Fitch, Inc., or its successor.

“Five-Year Credit Agreement” means that certain Credit Agreement, dated as of
December 1, 2017, by and among the Borrower, Wells Fargo Bank, National
Association, as administrative agent for the financial institutions party
thereto from time to time as lenders thereunder and the other lenders and agents
party thereto from time to time.

“Five-Year Credit Agreement Obligations” means the “Obligations”, as defined in
the Five-Year Credit Agreement.

“Foreign Lender” means any Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices in the
United States set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
any generally recognized successor) and which, in the case of the Borrower and
its Consolidated Subsidiaries, are applied for all periods after the date hereof
in a manner consistent with the manner in which such principles and practices
were applied

 

14



--------------------------------------------------------------------------------

to the Initial Financial Statements. If any change in any such accounting
principle or practice is required in order for such principle or practice to
continue as a generally accepted accounting principle or practice, all reports
and financial statements required hereunder with respect to the Borrower or with
respect to the Borrower and its Consolidated Subsidiaries may be prepared in
accordance with such change, but all calculations and determinations to be made
hereunder may be made in accordance with such change only after notice of such
change is given to each Lender, and the Borrower and Majority Lenders agree to
such change insofar as it affects the accounting of the Borrower or of the
Borrower and its Consolidated Subsidiaries.

“General Partner” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, or replacement thereof, as the sole general partner of the Borrower.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GP Owner” means Energy Transfer, L.P., and any successor by merger,
consolidation or reincorporation.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.

 

15



--------------------------------------------------------------------------------

“Guarantor” means SXL and any other Subsidiary, in each case, party to the
Guaranty Agreement as a guarantor from time to time.

“Guaranty Agreement” means that certain Guaranty, dated as of October 17, 2019,
by and among the Administrative Agent and the Guarantors.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or words of similar meaning or import.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hybrid Securities” means any hybrid securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued either by the Borrower or by wholly owned special
purpose entities that are Subsidiaries.

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Equity Interests of such Person, (h) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8.01(g) only, all obligations of
such Person in respect of Hedging Contracts.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” or “Indemnitees” has the meaning given to such term in
Section 10.04(b).

 

16



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Initial Financial Statements” means (i) the audited Consolidated annual
financial statements of the Borrower as of December 31, 2018, December 31, 2017
and December 31, 2016 and (ii) the unaudited interim Consolidated quarterly
financial statements of the Borrower as of March 30, 2019 and June 30, 2019.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each Fiscal Quarter and
the Maturity Date.

“Interest Period” means the period commencing on the date such Eurodollar Loan
is disbursed or converted to or continued as a Eurodollar Loan and ending on the
date one, two, three or six months thereafter (or twelve months thereafter, or
less than one month, in either case if consented to by all Lenders), as selected
by the Borrower in its Loan Notice; provided that: (i) any Interest Period
applicable to a Eurodollar Loan that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (ii) any Interest Period
pertaining to a Eurodollar Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash Distributions or proceeds received from such
Investment, whether as earnings or as a return of capital, in an aggregate
amount up to but not in excess of the amount of such Investment.

“IRS” means the United States Internal Revenue Service.

 

17



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local laws, statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) Consolidated EBITDA for the specified
four Fiscal Quarter period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement (including any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, the Guaranty Agreement, each Note, the
Fee Letters, and all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith (exclusive of
term sheets and commitment letters).

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.03, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.03, which, if in writing, shall be
substantially in the form of Exhibit C.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the principal amount of the Loans then
outstanding; provided that the principal amount of Loans held by any Defaulting
Lender shall be excluded in determining whether Majority Lenders have taken or
may take any action hereunder or any other Loan Document.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on (i) the results of operations, business, financial condition
or assets of the Borrower and its Subsidiaries, taken as a whole, or (ii) the
ability of the Borrower or any of its Subsidiaries to perform its obligations
under the Loan Documents to which it is a party, or (iii) the legality,
validity, binding effect or enforceability of this Agreement, the Guaranty
Agreement (except to the extent it terminates in accordance with the provisions
thereof) or the Notes.

 

18



--------------------------------------------------------------------------------

“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person with multi-year customer contracts, the
aggregate capital cost of which is reasonably expected by the Borrower to exceed
$30,000,000. For the avoidance of doubt, each of the projects identified in the
Disclosure Schedule shall be a Material Project for all purposes hereunder.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project of a Person:

(A) prior to the Commercial Operation Date of a Material Project (and including
the Fiscal Quarter in which such Commercial Operation Date occurs) a percentage
(based on the then-current completion percentage of such Material Project) of an
amount determined by the Borrower (and approved by the Administrative Agent) as
the projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period (except, in the case of the projects referenced on
Schedule 2 hereto, an annualized amount for the periods described on such
schedule shall be used and except, in the case of any other project, an
annualized amount for such other period as may be proposed by the Borrower and
approved by Majority Lenders shall be used) following the scheduled Commercial
Operation Date of such Material Project (such amount to be determined based on
customer contracts relating to such Material Project, the creditworthiness of
the other parties to such contracts, projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date and other
factors deemed appropriate by the Administrative Agent) which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the Fiscal Quarter
in which construction or expansion of such Material Project commences and for
each Fiscal Quarter thereafter until the Commercial Operation Date of such
Material Project (including the Fiscal Quarter in which such Commercial
Operation Date occurs, but without duplication of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after the actual Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
actual period of delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full Fiscal Quarter period following such Commercial Operation Date, may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such Fiscal
Quarters.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) not later than 20 days (or such shorter time period as may be agreed by the
Administrative Agent) prior to the delivery of a certificate required by the
terms and provisions of Section 6.01(b) if Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 7.09,
the Borrower shall have delivered to the Administrative Agent a proposed
determination of Material Project EBITDA Adjustments setting forth (i) the
scheduled Commercial Operation Date for such Material Project and
(ii) projections of Consolidated EBITDA attributable to such Material Project,
along with a reasonably detailed explanation of the basis therefor, and

(b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld or delayed) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent; and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 30% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments).

The parties hereto acknowledge and agree that the adjustments related to
Material Projects reflected in the last Compliance Certificate (as defined in
the applicable Existing Credit Agreement) delivered in respect of each of the
Existing Credit Agreements shall be deemed to be approved Material Project
EBITDA Adjustments hereunder and that the Borrower shall be entitled to continue
to reflect such adjustments hereunder in accordance with the above Material
Project EBITDA Adjustments definition in accordance with the projections
provided for such Material Projects.

“Material Subsidiary” means any Subsidiary that is a “significant subsidiary” as
defined in Article I, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as amended, as such regulation is in effect on any date
of determination.

“Maturity Date” means October 17, 2022; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any of the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any of the Borrower thereof of any proceeding
under any Debtor Relief Laws naming it as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding,

 

20



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original Obligation” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Original Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07(b)).

“Participant” has the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Performance Guaranties” means, collectively, guaranties by the Borrower or any
of its Subsidiaries of obligations of any Unrestricted Subsidiary (but not of
Indebtedness of any Unrestricted Subsidiary) not to exceed in the aggregate
amount outstanding of $200,000,000 at any time.

“Permitted Investors” has the meaning given to such term in the definition of
“Change of Control.”

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Priority Debt” means (i) Indebtedness of a Subsidiary, whether or not
secured, other than Indebtedness permitted under subsections (a) through (h) of
Section 7.01 and (ii) Indebtedness of the Borrower or any Subsidiary secured by
Liens on property of the Borrower or any Subsidiary, other than Liens permitted
under subsections (a) through (p) of Section 7.02, not to exceed at any one time
outstanding in the aggregate under clause (i) and (ii), but without duplication,
an aggregate principal amount equal to 20% of Consolidated Net Tangible Assets.

 

21



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Products” means crude oil, condensate, intermediaries, distillates,
natural gas, natural gas liquids (NGLs), liquefied petroleum gases (LPGs),
refined petroleum products or any blend thereof.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in the United States. Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Securitization Financing” means a receivables securitization facility
or factoring arrangement entered into by the Borrower or a Subsidiary, as such
facility or arrangement may be amended, restructured, supplemented, restated or
otherwise modified from time to time, provided that no such amendment,
supplement, restructuring or modification shall change the scope of such
facility or arrangement from that of a receivables securitization transaction or
factoring arrangement, as applicable; provided that, (a) at the time of
incurrence thereof, the Borrower shall have determined in good faith that such
facility or factoring arrangement (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and its Subsidiaries, (b) the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by the Borrower at the time of incurrence thereof)
and (c) the aggregate amount of such facility or arrangement shall not exceed
$300,000,000.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced
long-term debt of the Borrower.

“Rating Agency” means Fitch, S&P or Moody’s.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

22



--------------------------------------------------------------------------------

“Register” has the meaning given to such term in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Replacement Rate” has the meaning assigned thereto in Section 3.04.

“Responsible Officer” of a Person means the chief executive officer, president,
chief financial officer, or treasurer of such Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such entity and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such entity.

“Risk Management Policy” means the Risk Management Policy of the Borrower in
effect on the date of this Agreement as amended from time to time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc., or its successor.

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of comprehensive country, region or territory-wide
Sanctions (including, as of the Closing Date, the Crimea region of Ukraine,
Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, or Her Majesty’s Treasury,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
clauses (a) and (b).

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury.

“Solvency Certificate” means the solvency certificate in substantially the form
of Exhibit F.

“Specified Acquisition” means an acquisition of assets, Equity Interests,
operating lines or divisions by the Borrower, a Subsidiary, an Unrestricted
Subsidiary or a joint venture for a purchase price of not less than
$100,000,000.

 

23



--------------------------------------------------------------------------------

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date designated by the
Borrower as the termination date of such Specified Acquisition Period, or
(c) the Quarterly Testing Date on which the Borrower is in compliance with
Section 7.09 as such compliance is determined as if such period was not a
Specified Acquisition Period; provided, in the event the Leverage Ratio exceeds
5.00 to 1.00 as of the end of any Fiscal Quarter in which a Specified
Acquisition has occurred, the Borrower shall be deemed to have so elected a
Specified Acquisition Period with respect thereto on such last day of such
Fiscal Quarter, and provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Leverage Ratio does not exceed 5.00 to
1.00; and provided further with respect to a Specified Acquisition by an
Unrestricted Subsidiary or a joint venture, a Specified Acquisition Period may
be elected by the Borrower (or may be deemed elected by the Borrower) only if
the consideration for such Specified Acquisition is raised by the Borrower or a
Subsidiary. Only one Specified Acquisition Period may be elected (or deemed
elected) with respect to any particular Specified Acquisition.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.

“SXL” means Sunoco Logistics Partners Operations L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30 day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

 

24



--------------------------------------------------------------------------------

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiaries” means, (a) as of the Closing Date until subsequently
redesignated in accordance with Section 6.09, the subsidiaries listed in the
Disclosure Schedule as Unrestricted Subsidiaries, (b) any other subsidiary of
the Borrower which is designated as an Unrestricted Subsidiary pursuant to
Section 6.09, and (c) each subsidiary of each of the foregoing.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 3.01.

“Voting Stock” means, with respect to any Person, the Equity Interest of such
Person entitling the holders thereof (whether at all times or only so long as no
senior class of Equity Interest has voting power by reason of any contingency)
to vote in the election of members of the board of directors or other governing
body of such Person; provided that with respect to a limited partnership or
other entity that does not have a board of directors, Voting Stock means the
Equity Interest of the general partner of such limited partnership or other
business entity with the ultimate authority to manage the business and
operations of such Person.

“Wholly-Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership and directors’ qualifying shares if applicable.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

25



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

26



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect any
provision set forth in any Loan Document, and either the Borrower or the
Majority Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such provision to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, (i) such provision
shall continue to be interpreted in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders a reconciliation between calculations of any applicable ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rate in the definition of
“Eurodollar Rate”.

1.07 Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, limited partnership or trust, or an allocation of assets to a
series of a limited liability company, limited partnership or trust (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company, limited partnership or trust shall constitute a
separate Person hereunder (and each division of any limited liability company,
limited partnership or trust that is a subsidiary, Subsidiary, Unrestricted
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity). For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

ARTICLE II

THE LOANS

2.01 Commitment to Lend. Subject to the terms and conditions hereof, each Lender
agrees to make a Loan to the Borrower on the Closing Date in a Dollar amount
equal to such Lender’s Commitment. The Aggregate Commitments are not revolving
and amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.

 

27



--------------------------------------------------------------------------------

2.02 Request for Loans. With respect to any Loan, the Borrower must give to the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) which Loan Notice must:

(a) specify (i) the aggregate amount of any Borrowing of Base Rate Loans and the
date on which such Base Rate Loans are to be advanced, which shall be the
Closing Date or (ii) the aggregate amount of any Borrowing of Eurodollar Loans
and the date on which such Eurodollar Loans are to be advanced (which shall be
the Closing Date and which shall be the first day of the Interest Period which
is to apply thereto), and the length of the applicable Interest Period; and

(b) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
Closing Date if such Borrowing is to be comprised of Base Rate Loans, or
(ii) the third Business Day preceding the Closing Date if such Borrowing is to
be comprised of Eurodollar Loans.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice attached as Exhibit C hereto, duly completed. Each such
telephonic request shall be deemed a representation, warranty, acknowledgment
and agreement by the Borrower as to the matters which are required to be set out
in such written confirmation. Upon receipt of any such Loan Notice requesting
Loans, the Administrative Agent shall give each Lender prompt notice of the
terms thereof. If all conditions precedent to the Closing Date have been met,
each Lender will by 2:00 p.m., remit to the Administrative Agent at the
Administrative Agent’s Office the amount of such Lender’s Loan in immediately
available funds, and upon receipt of such funds, unless to its actual knowledge
any conditions precedent to such Loans have been neither met nor waived as
provided herein, the Administrative Agent shall promptly make such Loans
available to the Borrower.

2.03 Continuations and Conversions of Loans. The Borrower may make the following
elections with respect to Loans already outstanding: to Convert, in whole or in
part, Base Rate Loans to Eurodollar Loans, to Convert, in whole or in part,
Eurodollar Loans to Base Rate Loans on the last day of the Interest Period
applicable thereto, and to Continue, in whole or in part, Eurodollar Loans
beyond the expiration of such Interest Period by designating a new Interest
Period to take effect at the time of such expiration. In making such elections,
the Borrower may combine existing Loans made pursuant to separate Borrowings
into one new Borrowing or divide existing Loans made pursuant to one Borrowing
into separate new Borrowings, provided, that (i) the Borrower may have no more
than twelve (12) Borrowings of Eurodollar Loans outstanding at any time,
(ii) the aggregate amount of all Base Rate Loans in any Borrowing must be equal
to $1,000,000 or any higher integral multiple of $500,000, and (iii) the
aggregate amount of all Eurodollar Loans in any Borrowing must be equal to
$5,000,000 or any higher integral multiple of $1,000,000. To make any such
election, the Borrower must give to the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice must:

 

28



--------------------------------------------------------------------------------

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to Base Rate Loans is to occur, or (ii) the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Event of Default, the
Borrower may not make any election to Convert existing Loans into Eurodollar
Loans or Continue existing Loans as Eurodollar Loans beyond the expiration of
their respective and corresponding Interest Period then in effect without the
consent of the Majority Lenders. If (due to the existence of an Event of Default
or for any other reason) the Borrower fails to timely and properly give any Loan
Notice with respect to a Borrowing of existing Eurodollar Loans at least three
days prior to the end of the Interest Period applicable thereto, such Eurodollar
Loans, to the extent not prepaid at the end of such Interest Period, shall
automatically be Converted into Base Rate Loans at the end of such Interest
Period. No new funds shall be repaid by the Borrower or advanced by any Lender
in connection with any Continuation or Conversion of existing Loans pursuant to
this section, and no such Continuation or Conversion shall be deemed to be a new
advance of funds for any purpose; such Continuations and Conversions merely
constitute a change in the interest rate, Interest Period or Type applicable to
already outstanding Loans.

2.04 Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) for
working capital purposes, (b) for purchases of common Equity Interests of the
Borrower or other Distributions, (c) for acquisitions of assets or Equity
Interests otherwise permitted under the terms of this Agreement and (d) for
general business purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the FRB, including Regulations T, U and X. The Borrower
represents and warrants that the Borrower is not engaged principally, or as one
of the Borrower’s important activities, in the business of extending credit to
others for the purpose of purchasing or carrying such margin stock.

 

29



--------------------------------------------------------------------------------

2.05 Prepayments and Repayments of Loans.

(a) The Borrower may, upon three Business Days’ notice to the Administrative
Agent (which notice shall be irrevocable except that such notice may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the receipt of the proceeds from the incurrence of other Indebtedness or any
other event, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date) if such condition
is not satisfied, and the Administrative Agent will promptly give notice to the
other Lenders), from time to time and without premium or penalty (other than
Eurodollar Loan breakage costs, if any, pursuant to Section 3.06) prepay the
Loans, in whole or in part, so long as the aggregate amounts of all partial
prepayments of principal on the Loans equals $5,000,000 or any higher integral
multiple of $1,000,000. Each prepayment of principal under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Any principal or interest prepaid pursuant to this section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment.

(b) The outstanding principal amount of the Loans shall be repaid in full on the
Maturity Date, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.

2.06 Interest Rates and Fees.

(a) Interest Rates. Unless the Default Rate shall apply, (i) each Base Rate Loan
shall bear interest on each day outstanding at the Base Rate plus the Applicable
Rate for Base Rate Loans in effect on such day, and (ii) each Eurodollar Loan
shall bear interest on each day during the related Interest Period at the
related Eurodollar Rate plus the Applicable Rate for Eurodollar Loans in effect
on such day. During a Default Rate Period, the portion of all Loans and other
Obligations that are then overdue shall bear interest on each day outstanding at
the applicable Default Rate. The interest rate shall change whenever the
applicable Base Rate, the Eurodollar Rate, or the Applicable Rate for Base Rate
Loans or Eurodollar Loans changes. In no event shall the interest rate on any
Loan exceed the Maximum Rate.

(b) Duration Fee. In addition to all other amounts due to the Administrative
Agent under the Loan Documents, the Borrower will pay to the Administrative
Agent, for the account of each Lender, on October 17, 2021, a fully-earned and
non-refundable duration fee, in an amount equal to 0.05% of the aggregate
principal amount of the Loans of such Lender then outstanding, if the Loans have
not been repaid in full in cash on or prior to October 17, 2021.

(c) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower will pay fees to the
Administrative Agent as described in its Fee Letter.

(d) Calculations and Determinations. All calculations of interest chargeable
with respect to the Eurodollar Rate, the Federal Funds Rate and of fees shall be
made on the basis of actual days elapsed (including the first day but excluding
the last) and a year of 360 days. All calculations under the Loan Documents of
interest chargeable with respect to the Prime Rate shall be made on the basis of
actual days elapsed (including the first day but excluding the last) and a year
of 365 or 366 days, as appropriate.

 

30



--------------------------------------------------------------------------------

(e) Past Due Obligations. The Borrower hereby promises to each Lender to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.07 Evidence of Debt.

The Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business and by the
Register. The Register and the accounts or records maintained by each Lender
shall be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender in respect of such matters and the Register, the
Register shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loan in addition to such accounts or records. Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loan and payments with respect thereto.

2.08 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed. Each such payment shall be
made at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 3:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of each such payment
with respect to Loans in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent

 

31



--------------------------------------------------------------------------------

forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

32



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.09 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement, or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary or Unrestricted Subsidiary thereof (as to which the provisions
of this Section shall apply).

The Borrower and each Subsidiary consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
entity rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such entity in the amount of
such participation.

2.10 Termination of Commitments. The Commitments shall automatically terminate
immediately after the funding of the Loans on the Closing Date.

2.11 Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law, that Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of “Majority Lenders” and Section 10.01.

 

33



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment to a Recipient by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. Without duplication of Section 3.01(a), the
Borrower shall indemnify each Recipient, within 15 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided however, that the Borrower shall not indemnify any Recipient for any
penalties, interest and reasonable expenses arising solely from (i) such
Recipient’s failure to notify the Borrower of such Indemnified Taxes within 180
days after such Recipient has actual knowledge of such Indemnified Taxes or
(ii) such Recipient’s gross negligence or willful misconduct. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

34



--------------------------------------------------------------------------------

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) If any Lender or the Administrative Agent is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document, such Lender or Administrative Agent shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender or Administrative Agent, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or Administrative
Agent is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) if any Lender or the Administrative Agent is a U.S. Person, such Lender or
Administrative Agent shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender or Administrative Agent becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender or Administrative Agent, as applicable, is
exempt from U.S. federal backup withholding tax;

(B) if any Foreign Lender or an Administrative Agent that is not a U.S. Person
is legally entitled to do so, it shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or
Administrative Agent becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

35



--------------------------------------------------------------------------------

(i) in the case of a Foreign Lender or Administrative Agent claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(iv) to the extent a Foreign Lender or Administrative Agent is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender or Administrative Agent that is not a U.S. Person shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or
Administrative Agent becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

36



--------------------------------------------------------------------------------

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made or additional amounts paid under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

3.02 Illegality. Unless and until a Replacement Rate is implemented in
accordance with Section 3.04, if any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental

 

37



--------------------------------------------------------------------------------

Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest on which is determined by reference
to the Eurodollar Rate component of the Base Rate, the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Loans of such Lender to Base
Rate Loans (the interest on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with Section 3.04, if the Majority Lenders determine
that for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan or in connection with
an existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Majority Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

38



--------------------------------------------------------------------------------

3.04 Replacement Rate.

Notwithstanding anything to the contrary in Section 3.02 or Section 3.03, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03 have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. syndicated loan market or (iii) the applicable supervisor or administrator
(if any) of any applicable interest rate specified herein or any Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in Dollars in the U.S. syndicated loan
market, then the Administrative Agent may, to the extent practicable (subject to
approval of the Borrower and as determined by the Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 3.03 occurs with
respect to the Replacement Rate or (B) the Administrative Agent (or the Majority
Lenders through the Administrative Agent) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 3.04. Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents (including, without limitation, Section 10.01), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, a written notice signed by Lenders constituting Majority Lenders
stating that such Lenders object to such amendment (which such notice shall note
with specificity the particular provisions of the amendment to which such
Lenders object). To the extent the Replacement Rate is approved by the
Administrative Agent and the Borrower in connection with this Section 3.03, the
Replacement Rate shall be applied in a manner consistent with market practice
for syndicated loans in the United States at such time.

3.05 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.05(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

39



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. Any Lender that makes a demand for
additional amounts under this Section 3.05 shall deliver to the Borrower a
certificate setting forth the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section 3.05, and setting forth in reasonable detail the
basis for calculating such amounts, which certificate shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on

 

40



--------------------------------------------------------------------------------

which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.06 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Eurodollar
Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.06, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

3.07 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.05, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.05, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

41



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.05, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Loans. No Lender shall have any obligation to make its Loan
under Section 2.01 until the following conditions precedent have been satisfied
or waived in accordance with Section 10.01:

(a) The Administrative Agent shall have received all of the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
acceptable to the Administrative Agent:

(i) counterparts of (1) this Agreement executed by the Borrower, the
Administrative Agent and each Lender and (2) the Guaranty Agreement executed by
the parties thereto;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Closing Date;

(iii) such certificate of resolutions or other action, incumbency certificate
and/or other certificates of Responsible Officers of the Borrower (or its
General Partner) and each Subsidiary party to a Loan Document as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Person is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Subsidiary party to a
Loan Document is duly organized or formed, and that each such Person is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of formation;

(v) a favorable opinion of Latham & Watkins LLP, counsel to the Borrower and
each Subsidiary party to a Loan Document, in form and substance satisfactory to
Administrative Agent, addressed to the Administrative Agent and each Lender;

 

42



--------------------------------------------------------------------------------

(vi) a certificate of a Responsible Officer of the Borrower (or its General
Partner) and each Subsidiary party to a Loan Document either (A) certifying that
all consents, licenses and approvals (including all equityholder and board of
director (or comparable entity management body) authorizations) required in
connection with the execution, delivery and performance by such Person and the
validity against such Person of the Loan Documents to which it is a party, and
such consents, licenses and approvals are in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower or its
General Partner certifying (A) that the conditions set forth in Section 4.01(b)
and (c) shall be true and correct, and (B) that there does not exist any pending
or threatened litigation, proceeding under any Debtor Relief Law, or other
proceeding in respect of the Loans or that could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;

(viii) the Initial Financial Statements;

(ix) the Solvency Certificate executed by the Chief Financial Officer of the
Borrower; and

(x) a Loan Notice in accordance with Section 2.02.

(b) As of the Closing Date, each of the representations and warranties made by
the Borrower or any Subsidiary in or pursuant to the Loan Documents shall be
true and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality,” “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects), as if made on and as of such date, except for any
representations and warranties made as of a specified date, which shall be true
and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality,” “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects) as of such specified date.

(c) At the time of and immediately after giving effect to the Closing Date and
the making of the Loans, no Default or Event of Default shall have occurred and
be continuing.

(d) Any fees required to be paid by the Borrower and its Subsidiaries on or
before the Closing Date shall have been paid.

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least two (2) Business Days (or such later date reasonably
acceptable to the Borrower) prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

43



--------------------------------------------------------------------------------

(f) To the extent requested in writing at least ten (10) Business Days prior to
the Closing Date, the Borrower and each Subsidiary party to a Loan Document
shall have provided to the Administrative Agent and the Lenders (i) the
documentation and other information requested by the Administrative Agent or any
other Lender in order to comply with requirements of any Anti-Money Laundering
Laws, including, without limitation, the PATRIOT Act and any applicable “know
your customer” rules and regulations and (ii) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in respect thereto, in each
case, at least three (3) Business Days prior to the Closing Date.

(g) Since December 31, 2018, no event or circumstance has occurred that has had
a Material Adverse Effect.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has executed and delivered this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce each Lender to enter into this Agreement and to make its Loan on the
Closing Date, the Borrower represents and warrants to each Lender that:

5.01 No Default. No event has occurred and is continuing which constitutes a
Default.

5.02 Organization and Good Standing. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. The
Borrower and each Subsidiary is duly qualified, in good standing, and authorized
to do business in all other jurisdictions wherein the character of the
properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary except where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.

5.03 Authorization. The Borrower and each Subsidiary has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder.

5.04 No Conflicts or Consents. The execution and delivery by the Borrower and
each Subsidiary of the Loan Documents to which it is a party, the performance by
the Borrower and each Subsidiary of its respective obligations under such Loan
Documents, and the consummation of the transactions contemplated by the various
Loan Documents, do not and will not (i) conflict

 

44



--------------------------------------------------------------------------------

with any provision of (1) any Law, (2) the organizational documents of the
Borrower, any Subsidiary or the General Partner, or (3) any material Contractual
Obligation, judgment, license, order or permit applicable to or binding upon the
Borrower, any Subsidiary or the General Partner, (ii) result in the acceleration
of any Indebtedness owed by the Borrower, any of its Subsidiaries, any of its
Unrestricted Subsidiaries or the General Partner, or (iii) result in or require
the creation of any Lien upon any assets or properties of the Borrower, any of
its Subsidiaries or the General Partner, except, in each case, with respect to
the preceding clauses (i) through (iii), as could not reasonably be expected to
have a Material Adverse Effect. Except as expressly contemplated in the Loan
Documents or disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by the Borrower or any Subsidiary of any
Loan Document or to consummate any transactions contemplated by the Loan
Documents. Neither the Borrower nor any Subsidiary is in breach of or in default
under any instrument, license or other agreement applicable to or binding upon
such entity, which breach or default has had, or could reasonably be expected to
have a Material Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents to
which the Borrower is a party when duly executed and delivered will be, legal,
valid and binding obligations of the Borrower enforceable in accordance with
their terms except as such enforcement may be limited by bankruptcy, insolvency
or similar Laws of general application relating to the enforcement of creditors’
rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP, subject, in the case of
unaudited financial statements, to changes resulting from normal year-end
adjustments and absence of footnotes. The Initial Financial Statements fairly
present in all material respects the Borrower’s Consolidated financial position
at the date thereof, the Consolidated results of the Borrower’s operations for
the periods thereof and the Borrower’s Consolidated cash flows for the period
thereof.

(b) Since December 31, 2018, no event or circumstance has occurred that has had
a Material Adverse Effect.

5.07 Taxes. The Borrower and each of its Subsidiaries has timely filed all tax
returns and reports required to have been filed and has paid all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property, except to the extent that any of the foregoing
(i) is not yet due, is being in good faith contested as permitted by
Section 6.06 or (ii) could not reasonably be expected to have a Material Adverse
Effect.

5.08 Full Disclosure. No written certificate, statement or other information
(other than projections and other forward looking information and information of
a general economic or industry-specific nature), taken as a whole, delivered
herewith or heretofore by the Borrower to any Lender in connection with the
negotiation of this Agreement or in connection with any

 

45



--------------------------------------------------------------------------------

transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact necessary to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
materially misleading as of the date made or deemed made. As of the Closing
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

5.09 Litigation. Except as disclosed in the Initial Financial Statements or in
the Disclosure Schedule and except for matters that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, there are no actions,
judgments, injunctions, orders, suits or legal, equitable, arbitrative or
administrative proceedings pending or, to the knowledge of the Borrower,
threatened, by or before any Tribunal against the Borrower or any of its
Subsidiaries or against any property of the Borrower or any of its Subsidiaries.

5.10 ERISA. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as disclosed in the Initial Financial
Statements or as set forth in the Disclosure Schedule: (i) no failure to satisfy
minimum funding standards under Section 412(a) of the Code exists with respect
to any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, and (ii) the current value of each ERISA Plan’s benefits does not
exceed the current value of such ERISA Plan’s assets available for the payment
of such benefits by more than $10,000,000.

5.11 Compliance with Laws. The Borrower and each of its Subsidiaries is in
compliance with all Laws applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.12 Environmental Compliance. The Borrower and its Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in Schedule 5.12, they: (a) to the best of their
knowledge, are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) to the best of their knowledge, are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws or that would
reasonably be expected to lead to a claim for cleanup costs, remedial work,
reclamation, conservation, damage to natural resources or personal injury or to
the issuance of a stop-work order, suspension order, control order, prevention
order or clean-up order, except to the extent that any such proceeding would not
reasonably be expected to have a Material Adverse Effect; (c) to the best of
their knowledge, are not subject to any federal, state, local or foreign review,
audit or investigation which would reasonably be expected to lead to a
proceeding referred to in (b) above; (d) have no actual knowledge that any of
their predecessors in title to any of their property and assets are the subject
of any currently pending federal, state, local or foreign review, audit or

 

46



--------------------------------------------------------------------------------

investigation which would reasonably be expected to lead to a proceeding
referred to in (b) above; (e) have not filed any notice under any applicable
Environmental Laws indicating past or present treatment, storage or disposal of,
or reporting a release of, Hazardous Materials into the environment where the
circumstances surrounding such notice would reasonably be expected to have a
Material Adverse Effect; and (f) possess, and are in compliance with, all
approvals, licenses, permits, consents and other authorizations which are
necessary under any applicable Environmental Laws to conduct their business,
except to the extent that the failure to possess, or be in compliance with, such
authorizations would not reasonably be expected to have a Material Adverse
Effect.

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) The Borrower is not an “investment company” or a company “controlled by” an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

5.14 OFAC; Sanctions.

(a) None of (i) the Borrower or any Subsidiary or (ii) to the knowledge of the
Borrower, any of their respective directors, officers, employees or Affiliates,
or any agent or representative of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) is controlled by or is acting on behalf of a
Sanctioned Person, (C) has its assets located in a Sanctioned Country, (D) is
under administrative, civil or criminal investigation for an alleged violation
of, or received notice from or made a voluntary disclosure to any governmental
entity regarding a possible violation of, Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions by a governmental authority that enforces Sanctions
or any Anti-Corruption Laws or Anti-Money Laundering Laws, or (E) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons, in violation of applicable Sanctions.

(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.

(c) No proceeds of any Loan have been used, directly or indirectly, by the
Borrower, any of its Subsidiaries or, to the knowledge of the Borrower, any of
its or their respective directors, officers, employees and agents in violation
of Section 7.10.

5.15 EEA Financial Institutions.

Neither the Borrower nor any Guarantor is an EEA Financial Institution.

 

47



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, the Borrower covenants and agrees that:

6.01 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP and will furnish the
following statements and reports to the Administrative Agent, for distribution
to each Lender, at the Borrower’s expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, complete Consolidated financial statements of the Borrower
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an unqualified opinion relating to such financial
statements, based on an audit using generally accepted auditing standards, by
independent certified public accountants selected by the General Partner and
acceptable to the Administrative Agent, stating that such Consolidated financial
statements have been so prepared; provided, however, that at any time when the
Borrower shall be subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act, delivery within the time period specified above of copies
of the Annual Report on Form 10-K of the Borrower for such Fiscal Year prepared
in compliance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (a). Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year the Borrower’s
Consolidated balance sheet as of the end of such Fiscal Quarter and the
Borrower’s Consolidated statements of income, partners’ capital and cash flows
for such Fiscal Quarter (except in the case of the statement of cash flows) and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, all in reasonable detail and prepared in accordance with
GAAP, subject to changes resulting from normal year-end adjustments and the
absence of footnotes; provided, however, that at any time when the Borrower
shall be subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, delivery within the time period specified above of copies of the
Quarterly Report on Form 10-Q of the Borrower for such Fiscal Quarter prepared
in accordance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (b) for any of the first
three Fiscal Quarters of a Fiscal Year. Such financial statements shall set
forth in comparative form the corresponding figures for the same period of the
preceding Fiscal Year. In addition the Borrower will, together with each such
set of financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish a Compliance Certificate, signed on
behalf of the Borrower by the chief financial officer, principal accounting
officer or treasurer of the General Partner, setting forth that such financial
statements are accurate and complete in all material respects (subject, in the
case of Fiscal Quarter-end statements, to normal year-end adjustments and the
absence of footnotes), stating that he has

 

48



--------------------------------------------------------------------------------

reviewed the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Section 7.09, and stating that no Default exists at the end of such Fiscal
Quarter or at the time of such certificate or specifying the nature and period
of existence of any such Default.

(c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) above on the date that such information
is posted at the Borrower’s website on the Internet or at such other website as
notified to the Lenders.

6.02 Other Information and Inspections. The Borrower will furnish to the
Administrative Agent any information which the Administrative Agent, at the
request of any Lender, may from time to time reasonably request concerning any
representation, warranty, covenant, provision or condition of the Loan Documents
or any matter in connection with businesses and operations of the Borrower or
any of its subsidiaries. The Borrower will permit representatives appointed by
the Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours (which right to visit and inspect shall be limited to once during
any Fiscal Year unless a Default has occurred and is continuing) any of the
Borrower property, including its books of account, other books and records, and
any facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and the Borrower shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon prior notice to the Borrower, its representatives.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees to use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to
Public Lenders and that (w) all such Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers and the

 

49



--------------------------------------------------------------------------------

Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03 Notice of Material Events. The Borrower will notify the Administrative
Agent, for distribution to each Lender, promptly, and not later than five
(5) Business Days in the case of subsection (b) below and not later than thirty
(30) days in the case of any other subsection below, after any Responsible
Officer or general counsel of the Borrower has knowledge thereof, stating that
such notice is being given pursuant to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect,

(b) the occurrence of any Default,

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any Contractual Obligation of the Borrower or such
Subsidiary, if such acceleration or default has had or could reasonably be
expected to have a Material Adverse Effect,

(d) the occurrence of any Termination Event,

(e) the filing of any suit or proceeding, or the assertion in writing of a claim
against the Borrower or any Material Subsidiary or with respect to the
Borrower’s or any Material Subsidiary’s properties which could reasonably be
expected to have a Material Adverse Effect;

(f) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, or (ii) any Indebtedness, to the extent, in
the case of clauses (i) and (ii), such event of default could reasonably be
expected to have a Material Adverse Effect; and

(g) any announcement of any change in a Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Borrower, Subsidiary or Material
Subsidiary, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(b) shall describe with particularity any
all provisions of this Agreement and if, applicable, other Loan Documents, that
have been breached.

 

50



--------------------------------------------------------------------------------

6.04 Maintenance of Properties. Except where it will not have a Material Adverse
Effect, the Borrower and each Subsidiary will (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
(b) make all necessary repairs thereto and renewals and replacements thereof,
and (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.05 Maintenance of Existence and Qualifications. The Borrower and each
Subsidiary will maintain and preserve its existence and its rights and
franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to maintain, preserve or qualify has not had, and could not
reasonably be expected to have, a Material Adverse Effect or such failure is
otherwise not prohibited by Section 7.03.

6.06 Payment of Obligations. The Borrower and each Subsidiary will pay, before
the same shall become delinquent or in default, its obligations, including tax
liabilities, except where (a) the validity or amount thereof is being contested
by the Borrower or such Subsidiary in good faith by appropriate proceedings and
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (b) the failure to make payment
pending such contest could not reasonably be expected to have a Material Adverse
Effect.

6.07 Insurance. The Borrower will maintain or cause to be maintained with
financially sound and reputable insurers which are not affiliates of the
Borrower, insurance with respect to its properties and business and the
properties and businesses of the Subsidiaries against loss or damage of the
kinds customarily insured against by companies of established reputation engaged
in the same or similar business and similarly situated, of such types and in
such amounts as are customarily carried under similar circumstances by such
other business. Such insurance may include self-insurance or be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved practices of business enterprises of established reputation
similarly situated and adequate insurance reserves are maintained in connection
with such self-insurance, and, notwithstanding the foregoing provisions of this
Section, the Borrower or any Subsidiary may effect workers’ compensation or
similar insurance in respect of operations in any state or other jurisdiction
through any insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable Laws.

6.08 Compliance with Law. The Borrower and each Subsidiary will comply in all
material respects with the requirements of all Laws applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law is being contested in good faith or a bona fide dispute exists with respect
thereto, or (b) the failure to comply therewith could not be reasonably expected
to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

6.09 Subsidiaries and Unrestricted Subsidiaries.

(a) The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary,
provided that the Borrower may not make such designation unless at the time of
such action and after giving effect thereto, (i) none of such Unrestricted
Subsidiaries have outstanding Indebtedness, other than Indebtedness permitted
under Section 7.01, or Liens on any of their property, other than Permitted
Liens (in each case taking into account the other Indebtedness and Liens of the
Borrower and its Subsidiaries), (ii) no Default or Event of Default shall exist,
(iii) all representations and warranties herein will be true and correct in all
material respects (or in all respect, to the extent that any such representation
or warranty is qualified by materiality) as if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (or in all respect, to the extent that any such
representation or warranty is qualified by materiality) as of such earlier date,
and (iv) the Borrower has provided to the Administrative Agent and officer’s
certificate in form satisfactory to the Administrative Agent to the effect that
each of the foregoing conditions has been satisfied.

(b) The Borrower may designate any Subsidiary of the Borrower (other than any
Guarantor) to be an Unrestricted Subsidiary, provided that all Investments in
such Subsidiary at the time of such designation shall be treated as Investments
made on the date of such designation, and provided further that the Borrower may
not make such designation unless at the time of such action and immediately
after giving effect thereto (i) no Default or Event of Default shall exist,
(ii) all representations and warranties herein will be true and correct in all
material respects (or in all respect, to the extent that any such representation
or warranty is qualified by materiality) if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (or in all respect, to the extent that any such
representation or warranty is qualified by materiality) as of such earlier date,
(iii) the Investment represented by such designation is permitted under
Section 7.05 and (iv) the Borrower has provided to the Administrative Agent an
officer’s certificate in form satisfactory to the Administrative Agent to the
effect that each of the foregoing conditions have been satisfied.

(c) Neither the Borrower nor any Subsidiary shall guarantee or otherwise become
liable in respect of any Indebtedness of, grant any Lien on any of its property
(other than Liens on Equity Interests of an Unrestricted Subsidiary owned by the
Borrower or such Subsidiary) to secure any Indebtedness of or other obligation
of, or provide any other form of credit support to, any Unrestricted Subsidiary,
other than (i) Guarantees or other credit support constituting Indebtedness, in
each case, for the benefit of Unrestricted Subsidiaries (A) in the case of the
Borrower, to the extent the incurrence of such Indebtedness is not otherwise
prohibited by this Agreement and (B) in the case of any Subsidiary, to the
extent the incurrence of such Indebtedness is otherwise permitted pursuant to
Section 7.01, (ii) other credit support for the benefit of Unrestricted
Subsidiaries to the extent not constituting Indebtedness or the grant of Liens
(other than Liens on Equity Interests of an Unrestricted Subsidiary owned by the
Borrower or such Subsidiary) and (iii) Performance Guaranties.

6.10 Sanctions; Anti-Corruption Laws.

The Borrower will maintain in effect policies and procedures designed to ensure
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with all Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions.

 

52



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, the Borrower covenants and agrees that:

7.01 Indebtedness. No Subsidiary will in any manner owe or be liable for
Indebtedness except:

(a) the Obligations, the 364-Day Credit Agreement Obligations and the Five-Year
Credit Agreement Obligations;

(b) Indebtedness of any Subsidiary owing to the Borrower or another Subsidiary;

(c) Indebtedness in respect of (i) bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business, (ii) undrawn
letters of credit and (iii) Guarantees in respect of which no claim has been
made by the beneficiary thereunder; provided that aggregate Indebtedness
permitted under clauses (ii) and (iii) of this Section 7.01(c) shall not exceed
$300,000,000 at any one time outstanding.

(d) Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing an acquisition, merger or
consolidation by a Subsidiary;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof,
incurred prior to the time such Person becomes a Subsidiary, that is not created
in contemplation of or in connection with such Person becoming a Subsidiary and
that is not assumed or Guaranteed by any other Subsidiary; and Indebtedness
secured by a Lien on property acquired by a Subsidiary, incurred prior to the
acquisition thereof by such Subsidiary, that is not created in contemplation of
or in connection with such acquisition and that is not assumed or Guaranteed by
any other Subsidiary; and Indebtedness refinancing (but not increasing the
principal amount thereof, except by an amount equal to amounts paid for any
accrued interest, breakage, premium, fees and expenses in connection with such
refinancing) the Indebtedness described in this clause (e); provided that this
clause (e) shall not apply to Unrestricted Subsidiaries that are designated as
Subsidiaries pursuant to Section 6.09(a);

(f) Indebtedness existing on the Closing Date which is described on Schedule
7.01 and any renewals or extensions thereof (but not increasing the principal
amount thereof, except by an amount equal to amounts paid for any accrued
interest, breakage, premium, fees and expenses in connection with such
refinancing);

 

53



--------------------------------------------------------------------------------

(g) unsecured Guarantees by any Subsidiary of Indebtedness of the Borrower not
prohibited by the Loan Documents so long as the Obligations are Guaranteed on
substantially the same terms;

(h) Indebtedness arising under a Qualified Securitization Financing; and

(i) Permitted Priority Debt.

7.02 Limitation on Liens. Neither the Borrower nor any Subsidiary will create,
assume or permit to exist any Lien upon or with respect to any of its properties
or assets now owned or hereafter acquired, except the following Liens (to the
extent permitted by this Section, herein called “Permitted Liens”):

(a) Liens existing on the date of this Agreement and listed in the Disclosure
Schedule, and any renewals or extensions thereof; provided that the property
covered thereby is not increased, the amount of the Indebtedness secured thereby
is not increased and any renewal or extension of the obligations secured or
benefitted thereby is permitted under this Agreement;

(b) Liens imposed by any Governmental Authority for Taxes, assessments or
charges not yet delinquent or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, for which adequate reserves
are maintained on the books of the Borrower or any Subsidiary in accordance with
GAAP;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of the Borrower or any Subsidiary in the possession of storage
facilities, pipelines or barges) arising in the ordinary course of business for
amounts which are not more than 60 days past due or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, and
for which adequate reserves are maintained on the books of the Borrower or any
Subsidiary in accordance with GAAP;

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;

(g) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

 

54



--------------------------------------------------------------------------------

(h) rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of the Borrower
or any Subsidiary or the use thereof or the rights and interests of the Borrower
or any Subsidiary therein, in any manner under any and all Laws;

(i) rights reserved to the grantors of any properties of the Borrower or any
Subsidiary, and the restrictions, conditions, restrictive covenants and
limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
therewith;

(j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;

(k) statutory Liens in respect of payables;

(l) Liens securing Indebtedness permitted by Section 7.01(e) or other
obligations of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, (ii) such Lien shall
not apply to any other property of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and Indebtedness refinancing such obligations (but no increase to the principal
amount thereof, except by an amount equal to amounts paid for any accrued
interest, breakage, premium, fees and expenses in connection with such
refinancing);

(m) Liens on cash margin collateral or securities securing Hedging Contracts;

(n) Liens in respect of operating leases covering only the property subject
thereto;

(o) Liens on Equity Interests of Unrestricted Subsidiaries or joint ventures
securing Indebtedness of any Unrestricted Subsidiary or joint venture;

(p) Liens arising in connection with a Qualified Securitization Financing;

(q) Liens securing Obligations, 364-Day Credit Agreement Obligations and
Five-Year Credit Agreement Obligations;

(r) Liens in respect of Permitted Priority Debt; and

(s) Liens on cash collateral provided pursuant to the Five-Year Credit
Agreement.

 

55



--------------------------------------------------------------------------------

7.03 Fundamental Changes. The Borrower will not merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, lease, transfer or otherwise dispose of (in one transaction or in a
series of related transactions) all (or substantially all) of its assets in each
case, whether now owned or hereafter acquired); provided that if at the time
thereof and immediately after giving effect thereto, no Event of Default shall
have occurred and be continuing, any Person may merge or consolidate with or
into the Borrower in a transaction in which the surviving Person is (A) the
Borrower or (B) another solvent Person organized or existing under the laws of
the United States of America, any State thereof or the District of Columbia;
provided that in the case of this clause (B) (i) such Person expressly assumes
every obligation and covenant of the Borrower under this Agreement and the Loan
Documents, pursuant to an assumption agreement reasonably acceptable to the
Administrative Agent; (ii) the Borrower shall deliver to the Administrative
Agent (x) a certificate of a Responsible Officer stating that the such
transaction complies with this Section and (y) all documentation and other
information in respect of the surviving Person required by bank regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
Laws, including the PATRIOT Act that has been requested (provided that the
Borrower and such surviving Person shall have been given at least two
(2) Business Days to comply with any such request). Upon any consolidation by
the Borrower with, or merger into, any Person described in clause (B) above and
satisfaction of the conditions specified in this Section, such Person will
succeed to, and be substituted for, the Borrower.

7.04 Distributions. During the existence of a Default under Section 8.01(b) or
(i) or of any Event of Default, the Borrower will not declare, pay or make any
Distribution (in cash, property or obligations) on any interests (now or
hereafter outstanding) in the Borrower or apply any of its funds, property or
assets to the purchase of any partnership interests in the Borrower.

7.05 Investments. Neither the Borrower nor any of its Subsidiaries will purchase
or otherwise acquire the capital stock or other equity of any other Person if
(a) such purchase or other acquisition violates the Borrower’s or such
Subsidiary’s partnership or other governing agreement, and (b) after giving
effect to such purchase or other acquisition, the Borrower or such Subsidiary is
not in compliance with Section 7.06.

7.06 Change in Nature of Businesses. Neither the Borrower nor any Subsidiary
will engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or, if substantially different therefrom, not permitted by the Borrower’s
or such Subsidiary’s partnership or other governing agreement.

7.07 Transactions with Affiliates. Neither the Borrower nor any Subsidiary will
directly or indirectly engage in any material transaction or material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any of
its Affiliates except: (a) transactions among the General Partner, the Borrower
and its Subsidiaries or among the Subsidiaries, subject to the other provisions
of this Agreement, (b) transactions on terms which are no less favorable to the
Borrower or such Subsidiary than those which would have been obtainable at the
time in arm’s-length transactions with Persons that are not Affiliates,
(c) investments or Guarantees in favor of Unrestricted Subsidiaries or joint
ventures, in each case, not prohibited under this Agreement, (d) Contingent
Residual Support Agreements, (e) transactions contemplated by the definitive
documentation in respect of any Qualified Securitization Financing, (f) the
transactions described on Schedule 7.07, and (g) any other transaction approved
by a majority of the independent

 

56



--------------------------------------------------------------------------------

members of the board of directors of the General Partner, or of a committee
thereof consisting solely of independent directors, or the Conflicts Committee
or with respect to which the Borrower has obtained a “fairness” opinion from an
independent accounting, appraisal or investment banking firm of national
standing. To be independent for purposes of this clause (g), directors shall
meet the independence standards required of directors who serve on an audit
committee of a board of directors established by the Exchange Act, and the rules
and regulations of the Commission thereunder and by the national securities
exchange on which the common units of the Borrower are listed for trading.

7.08 Burdensome Agreements. Neither the Borrower nor any Subsidiary will enter
into any material Contractual Obligation restricting the ability of any
Subsidiary to make any payments, directly or indirectly, to the Borrower or a
Material Subsidiary by way of Distributions, loans, advances, repayments of
loans or advances, reimbursements of management and other intercompany changes,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any Subsidiary to make any payment,
directly or indirectly, to the Borrower or a Material Subsidiary, other than
(a) agreements permitted by Section 7.01(d), (b) restrictions existing on the
date hereof identified on Schedule 7.08, (c) restrictions imposed by law, the
364-Day Credit Agreement, the Five-Year Credit Agreement or this Agreement,
(d) customary restrictions and conditions contained in agreements relating to
the purchase or sale of Equity Interests or assets pending such purchase or
sale, (e) restrictions contained in, or existing by reason of, any agreement or
instrument relating to any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary or
became a Subsidiary and not created in contemplation thereof, (f) restrictions
contained in the governing documents of non-Wholly Owned Subsidiaries, and
(g) customary restrictions and conditions contained in the definitive
documentation in respect of any Qualified Securitization Financing.

7.09 Leverage Ratio. On each Quarterly Testing Date, the Leverage Ratio will not
exceed (A) 5.00 to 1.00 at any time other than during a Specified Acquisition
Period and (B) 5.50 to 1.00 during a Specified Acquisition Period.

7.10 Use of Proceeds

The Borrower will not request Loans, and the Borrower shall not use, and shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of the Loans, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

57



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each an “Event of Default”):

(a) The Borrower fails to pay the principal component of any Loan when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) The Borrower fails to pay any Obligation (other than the Obligations in
subsection (a) above), whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within five Business Days after the same becomes due;

(c) The Borrower fails to duly observe, perform or comply with any covenant,
agreement or provision of Section 6.03 or Article VII;

(d) The Borrower fails (other than as referred to in subsections (a), (b) or
(c) above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document to which it is a party, and such
failure remains unremedied for a period of thirty (30) days after notice of such
failure is given by the Administrative Agent to the Borrower;

(e) Any representation or warranty previously, presently or hereafter made in
writing by the Borrower in connection with any Loan Document shall prove to have
been false or incorrect in any material respect on any date on or as of which
made;

(f) Any Loan Document at any time ceases to be valid, binding and enforceable as
warranted in Section 5.05 for any reason, or shall be declared null and void or
the Borrower shall repudiate in writing its obligations thereunder, or the
Borrower shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, under any Loan
Document to which it is a party;

(g) The Borrower or any Subsidiary (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder) or
Hedging Contract, beyond any grace period provided with respect thereto;
provided that the aggregate outstanding principal amount of all such
Indebtedness or payment obligation in respect of such Hedging Contract as to
which such payment default shall occur and be continuing exceeds $200,000,000,
or (ii) fails to observe or perform any other agreement or condition relating to
any Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case, if such
default or other event shall have resulted in the acceleration of the payment of
any Indebtedness with an aggregate face amount that exceeds $200,000,000;

 

58



--------------------------------------------------------------------------------

(h) Either (i) any failure to satisfy the minimum funding standard (as defined
in Section 412(a) of the Code) by an amount in excess of $200,000,000 with
respect to any ERISA Plan, whether or not waived, or (ii) any Termination Event
occurs with respect to any ERISA Plan that could reasonably be expected to
result in an obligation of any ERISA Affiliate to pay money in an amount
exceeding $20,000,000 (or in the case of a Termination Event involving the
withdrawal of a substantial employer, the withdrawing employer’s proportionate
share of such excess exceeds such amount);

(i) The Borrower or any Material Subsidiary:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or

(ii) (A) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or (B) is generally unable to
pay (or admits in writing its inability to so pay) its debts as such debts
become due; or takes corporate or other action to authorize any of the
foregoing; or

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money in excess
of $200,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty days after the date of entry thereof or an
appeal or appropriate proceeding for review thereof is taken within such period
and a stay of execution pending such appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, which assets
have a value exceeding $200,000,000, and such writ or warrant of attachment or
any similar process is not stayed or released within sixty days after the entry
or levy thereof or after any stay is vacated or set aside; or

(j) Any Change of Control occurs; or

(k) An Event of Default shall occur under the 364-Day Credit Agreement or the
Five-Year Credit Agreement.

 

59



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii)(A) or (i)(iii) of Section 8.01, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

60



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Toronto Dominion (Texas) LLC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or Unrestricted
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

61



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, and the Borrower. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may

 

62



--------------------------------------------------------------------------------

on behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Co-Documentation Agents, or other Agents named
herein shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or any Material Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts, in each case, to the extent
due the Lenders and the Administrative Agent under Sections 2.06 and 10.04)
allowed in such judicial proceeding; and

 

63



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Certain ERISA Matters. Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arrangers, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any Subsidiary, that at least one of the following is and will be
true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

64



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any Subsidiary, that none of the
Administrative Agent or any Arranger is a fiduciary with respect to the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

(c) The Administrative Agent, each Arranger, each Co-Syndication Agent and each
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Loans for an amount less than the amount
being paid for an interest in the Loans by such Lender or (iii) may receive fees
or other payments in connection with the transactions contemplated hereby, the
Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Majority Lenders
and the Borrower, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.10 or Section 8.02) without the written consent
of such Lender;

 

65



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;
provided, however, that only the consent of the Majority Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(e) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) any Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (iii) the Administrative Agent and the Borrower may, without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section 3.04
in accordance with the terms of Section 3.04. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the principal owed to any Defaulting
Lender may not be reduced nor the final maturity thereof extended without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (z) any modification of this sentence
shall require the consent of all Lenders, including any Defaulting Lenders.

 

66



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

67



--------------------------------------------------------------------------------

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on the Borrower, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(e) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

68



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.09), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Majority Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.09, any Lender may, with
the consent of the Majority Lenders, enforce any rights and remedies available
to it and as authorized by the Majority Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent and a single local counsel to Administrative Agent
in each applicable jurisdiction), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable and documented fees, charges and
disbursements of a single counsel for the Administrative Agent and all Lenders
and a single local counsel to all such Persons in each applicable jurisdiction),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

69



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of a single counsel
for all such Indemnitees and a single local counsel for all such Indemnitees in
each applicable jurisdiction (and a single additional counsel for all similarly
situated Indemnitees in the event reasonable necessary to avoid a conflict in
representation)), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any liability under Environmental Law related in any way to
the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine assessed
by the U. S. Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including the reasonable and
documented fees and disbursements of a single counsel for Administrative Agent
and any Lender and a single local counsel for all such Persons in each
applicable jurisdiction, except where separate counsel is reasonable as a result
of conflicts between or among Indemnitees) incurred in connection with defense
thereof by the Administrative Agent or any Lender as a result of the funding of
Loans or the acceptance of payments under the Loan Documents, or (v) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any Subsidiary, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower or any Subsidiary against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any dispute among Indemnitees other
than as a result of any act or omission by the Borrower or its Affiliates and
other than as a result of any such Indemnitee’s role as Administrative Agent,
Lead Arranger, documentation agent or bookrunner in respect of the transactions
contemplated hereby and in the other Loan Documents. This Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

 

70



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.08(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, but without limiting the indemnification in Section 10.04(b),
neither the Borrower, the Administrative Agent, nor any other Lender shall
assert, and each of the foregoing hereby waives, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided,
however, that nothing in this Section 10.04(d) or otherwise shall limit the
Borrower’s indemnity or reimbursement obligations set forth in the Loan
Documents. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of, or a breach in bad faith of this Agreement by, such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any

 

71



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except neither the Borrower nor any
Subsidiary party to a Loan Document may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such

 

72



--------------------------------------------------------------------------------

assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Subsidiaries, or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

 

73



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, to each of which the
applicable assignee and assignor hereby irrevocably consent), to acquire its
full pro rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.05, 3.06, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

74



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.05 and 3.06
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.07 and 10.13 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.05, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 10.13 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.09 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

75



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates, to any such
regulatory authority in accordance with such Lender’s regulatory compliance
policy, or to any self-regulatory body having oversight over any Lender or its
Affiliates, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations or to any
credit insurance provider relating to the Borrower and its Obligations, (g) with
the consent of the Borrower, (h) on a confidential basis to (i) any Rating
Agency in connection with rating the Borrower or its Subsidiaries or the credit
facility established by the Loan Documents or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facility established by the Loan Documents or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any Unrestricted Subsidiary relating to the
Borrower or any Subsidiary or any Unrestricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary or any Unrestricted Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

76



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff hereunder, the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

77



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.05, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (b) if any Lender is a Defaulting Lender, (c) in connection with
any proposed amendment, modification, waiver or consent with respect to the
provisions of this Agreement or the Loan Documents, the consent of the Majority
Lenders shall have been obtained but the consent of one or more such other
Lenders whose consent is required shall not have been obtained or (d) if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) in the case of any such assignment resulting from a claim for compensation
under Section 3.05 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

78



--------------------------------------------------------------------------------

(c) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

79



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Lenders and their respective Affiliates, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers, the Lenders and any
of their respective Affiliates each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) none of the
Administrative Agent, any Arranger, any Lender and any of their respective
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and none of the
Administrative Agent, any Arranger, any Lender and any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger, any Lender and any of their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

80



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.18 PATRIOT Act Notice. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act or
any other Anti-Money Laundering Laws and the Beneficial Ownership Regulation,
each of them is required to obtain, verify and record information that
identifies the Borrower and each Subsidiary party to a Loan Document, which
information includes the name and address of the Borrower and each Subsidiary
party to a Loan Document and other information that will allow such Lender to
identify such Person in accordance with the PATRIOT Act or such Anti-Money
Laundering Laws and the Beneficial Ownership Regulation.

10.19 Time of the Essence. Time is of the essence in connection with the Loan
Documents.

10.20 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower under this Agreement and
the other Loan Documents by reason of his, her or its status.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

81



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Release of SXL as Guarantor. SXL shall automatically be released from its
obligations as a Guarantor under the Guaranty Agreement:

(i) upon the consummation of any transaction permitted by this Agreement as a
result of which SXL ceases to be a Subsidiary; or

(ii) pursuant to and in accordance with Section 20 of the Guaranty Agreement.

In connection with any termination or release pursuant to this Section 10.22,
the Administrative Agent shall (and is hereby irrevocably authorized by each
Lender to) execute and deliver to Borrower, at Borrower’s expense, all documents
that Borrower shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 10.22
shall be without recourse to or warranty by the Administrative Agent.

[The remainder of this page is intentionally left blank.]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ENERGY TRANSFER OPERATING, L.P. By:   Energy Transfer Partners GP, L.P.,   its
general partner   By:   Energy Transfer Partners, L.L.C.,     its general
partner     By:  

/s/ Thomas E. Long

      Name: Thomas E. Long       Title: Chief Financial Officer

Signature Page to Term Loan Credit Agreement – Energy Transfer Operating, L.P.



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as

Administrative Agent

By:  

/s/ Wallace Wong

Name:   Wallace Wong Title:   Authorized Signatory

THE TORONTO-DOMINION BANK, NEW

YORK BRANCH, as a Lender

By:  

/s/ Wallace Wong

Name:   Wallace Wong Title:   Authorized Signatory

Signature Page to Term Loan Credit Agreement – Energy Transfer Operating, L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Nathan Starr

Name:   Nathan Starr Title:   Director CITIBANK N.A., as a Lender By:  

/s/ Peter Kardos

Name:   Peter Kardos Title:   Vice President JPMORGAN CHASE BANK, N.A., as a
Lender By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer MUFG BANK, LTD., as a
Lender By:  

/s/ Anastasiya Bykov

Name:   Anastasiya Bykov Title:   Vice President MIZUHO BANK, LTD., as a Lender
By:  

/s/ Edward Sacks

Name:   Edward Sacks Title:   Authorized Signatory PNC BANK, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Kyle T. Helfrich

Name:   Kyle T. Helfrich Title:   Vice President

 

Signature Page to Term Loan Credit Agreement – Energy Transfer Operating, L.P.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Jason York

Name:   Jason York Title:   Authorized Signatory BARCLAYS BANK PLC, as a Lender
By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director BANK OF MONTREAL, as a Lender By:  

/s/ Matthew Davis

Name:   Matthew Davis Title:   Director CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

Name:   Christopher Zybrick Title:   Authorized Signatory DEUTSCHE BANK AG, NEW
YORK BRANCH, as a Lender By:  

/s/ Ming K Chu

Name:   Ming K Chu Title:   Director By:  

/s/ Annie Chung

Name:   Annie Chung Title:   Director

 

Signature Page to Term Loan Credit Agreement – Energy Transfer Operating, L.P.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA – HOUSTON BRANCH, as a Lender By:  

/s/ Joe Lattanzi

Name:   Joe Lattanzi Title:   Managing Director SUNTRUST BANK, as a Lender By:  

/s/ Carmen Malizia

Name:   Carmen Malizia Title:   Director BBVA USA, as a Lender By:  

/s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Donovan C. Broussard

Name:   Donovan C. Broussard Title:   Authorized Signatory By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender By:  

/s/ Dixon Schultz

Name:   Dixon Schultz Title:   Managing Director By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director

 

Signature Page to Term Loan Credit Agreement – Energy Transfer Operating, L.P.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebeca Kratz Title:   Authorized Signatory MORGAN STANLEY BANK, N.A., as
a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory NATIXIS, NEW YORK BRANCH, as
a Lender By:  

/s/ Jarrett Price

Name:   Jarrett Price Title:   Director By:  

/s/ Vikram Nath

Name:   Vikram Nath Title:   Director SUMITOMO MITSUI BANKING CORPORATION, as a
Lender By:  

/s/ Michael Maguire

Name:   Michael Maguire Title:   Executive Director U.S. BANK NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Patrick Jeffrey

Name:   Patrick Jeffrey Title:   Vice President

 

Signature Page to Term Loan Credit Agreement – Energy Transfer Operating, L.P.